Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Doris S. Houser, who has been disciplined in the State of Ohio, is suspended from the practice of law in Illinois until she is reinstated to the practice of law in Ohio. Respondent Doris S. Houser shall reimburse the Disciplinary Fund for any Client Protection payments arising from her conduct prior to the termination of the period of suspension.